UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-6385



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

CHOKWUEMEKA NWAORISA ANYAEHIE, a/k/a Emeka,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-93-145-L, CA-95-1935-L)


Submitted:   August 15, 1996              Decided:   August 20, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Chokwuemeka Nwaorisa Anyaehie, Appellant Pro Se.  Stephen S.
Zimmermann, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

habeas motion, 28 U.S.C. § 2255 (1988), amended by Antiterrorism
and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110

Stat. 1214. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm the

reasoning of the district court. United States v. Anyaehie, Nos.

CR-93-145-L; CA-95-1935-L (D. Md. Feb. 27, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2